Name: 2014/637/EU: Commission Implementing Decision of 28 August 2014 amending the Annex to Implementing Decision 2014/178/EU as regards the areas under restriction for African swine fever in certain Member States (notified under document C(2014) 6169) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production;  health
 Date Published: 2014-08-30

 30.8.2014 EN Official Journal of the European Union L 259/23 COMMISSION IMPLEMENTING DECISION of 28 August 2014 amending the Annex to Implementing Decision 2014/178/EU as regards the areas under restriction for African swine fever in certain Member States (notified under document C(2014) 6169) (Text with EEA relevance) (2014/637/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/178/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Decision demarcates and lists certain areas differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Italy, Latvia, Lithuania and Poland. (2) Since the beginning of August 2014, several new outbreaks in domestic pigs were reported near the Latvian border with third countries as well as near the border with Estonia. Cases in feral pigs were found in Latvia in areas currently outside the scope of Implementing Decision 2014/178/EU. In addition, since the beginning of August 2014, several new outbreaks occurred in domestic pigs in Lithuania and in Poland. The number, the size and the location of the outbreaks reveal a change in the distribution of the disease. (3) The evolution of the current epidemiological situation should be considered in the assessment of the risk represented by the animal health situation in Latvia, Lithuania, Poland and in neighbouring third countries. In order to focus animal health control measures and to prevent the spread of African swine fever as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures provided for in Implementing Decision 2014/178/EU should be amended to take into account the current animal health situation as regards that disease in Latvia, Lithuania and Poland and in neighbouring third countries. (4) It is therefore necessary to replace the Annex to Implementing Decision 2014/178/EU to include the relevant areas of Estonia, Latvia, Lithuania and Poland. (5) Implementing Decision 2014/178/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/178/EU is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 August 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (OJ L 95, 29.3.2014, p. 47). ANNEX ANNEX PART I 1. Estonia The following areas in Estonia:  the maakond of PÃ µlvamaa;  the maakond of Valgamaa;  the maakond of VÃ µrumaa;  the vald of Abja;  the vald of HÃ ¤Ã ¤demeeste;  the vald of Halliste;  the vald of Karksi;  the vald of KÃ µpu;  the vald of Paikuse;  the vald of Paistu;  the vald of Saarde;  the vald of Surju;  the vald of Tahkuranna;  the vald of Tarvastu. 2. Latvia The following areas in Latvia:  the novads of Aizkraukles;  the novads of Alojas;  the novads of AlÃ «ksnes;  the novads of Amatas;  the novads of Apes;  the novads of Baltinavas;  the novads of Balvu;  the novads of CÃ su;  the novads of Gulbenes;  the novads of IkÃ ¡Ã ·iles;  the novads of InÃ ukalna;  the novads of Jaunjelgavas;  the novads of Jaunpiepalgas;  the novads of Ã ¶eguma;  the novads of KocÃ nu;  the novads of Krimuldas;  the novads of LielvÃ rdes;  the novads of LÃ «gatnes;  the novads of LimbaÃ ¾u;  the novads of MÃ lpils;  the novads of Mazsalacas;  the novads of Neretas;  the novads of Ogres;  the novads of PÃ rgaujas;  the novads of PriekuÃ ¼u;  the novads of Raunas;  the novads of RopaÃ ¾u;  the novads of RugÃ ju;  the novads of SalacgrÃ «vas;  the novads of SÃ jas;  the novads of Siguldas;  the novads of SkrÃ «veru;  the novads of Smiltenes;  the novads of Vecpiebalgas;  the novads of Vecumnieku;  the novads of ViesÃ «tes;  the novads of ViÃ ¼akas;  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  the rajono savivaldybe of BirÃ ¾ai;  the rajono savivaldybe of Jonava;  the rajono savivaldybe of KaiÃ ¡iadorys;  the rajono savivaldybe of Kaunas;  the rajono savivaldybe of Kedainiai;  the rajono savivaldybe of KupiÃ ¡kis;  the rajono savivaldybe of PaneveÃ ¾ys;  the rajono savivaldybe of Prienai;  the savivaldybe of BirÃ ¡tonas;  the savivaldybe of Kazlu Ruda;  the savivaldybe of Marijampole;  the savivaldybe of Kalvarija;  the miesto savivaldybe of Kaunas;  the miesto savivaldybe of PaneveÃ ¾ys. 4. Poland The following areas in Poland:  In the wojewÃ ³dztwo podlaskie:  the city of SuwaÃ ki;  the city of BiaÃ ystok;  the municipalities of WiÃ ¼ajny, Rutka-Tartak, Szypliszki, Jeleniewo, SuwaÃ ki, Raczki in the powiat suwalski;  the municipalities of Krasnopol and PuÃ sk in the powiat sejneÃ ski;  the municipalities of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, Sztabin and BargÃ Ã ³w KoÃ cielny in the powiat augustowski;  the powiat moniecki;  the municipalities of Suchowola and Korycin in the powiat sokÃ ³lski;  the municipalities of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, ZabÃ udÃ ³w, Ã apy, PoÃ wiÃtne, Zawady, and Dobrzyniewo DuÃ ¼e in the powiat biaÃ ostocki;  the powiat bielski;  the powiat hajnowski;  the municipalities of Grodzisk, Dziadkowice and Milejczyce in the powiat siemiatycki;  the municipality of Rutki in the powiat zambrowski;  the municipalities of Kobylin-Borzymy, Kulesze KoÃ cielne, SokoÃ y, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, Nowe Piekuty, Szepietowo, Klukowo and Ciechanowiec in the powiat wysokomazowiecki. PART II 1. Latvia The following areas in Latvia:  the novads of AknÃ «stes;  the novads of Cesvaines;  the novads of Ã rgÃ ¼u;  the novads of IlÃ «kstes;  the republikas pilsÃ ta of JÃ kabpils;  the novads of JÃ kabpils;  the novads of Kokneses;  the novads of Krustpils;  the novads of LÃ «vÃ nu;  the novads of LubÃ nas;  the novads of Madonas;  the novads of PÃ ¼aviÃ u;  the novads of Salas;  the novads of VarakÃ ¼Ã nu. 2. Lithuania The following areas in Lithuania:  the apskritis of Alytus;  the rajono savivaldybe of AnykÃ ¡ciai;  the rajono savivaldybe of RokiÃ ¡kis;  the rajono savivaldybe of Ã alcininkai;  the rajono savivaldybe of Ã irvintos;  the rajono savivaldybe of Trakai;  the rajono savivaldybe of Ukmerge;  the rajono savivaldybe of Vilnius;  the savivaldybe of Elektrenai;  the miesto savivaldybe of Vilnius. 3. Poland The following areas in Poland:  In podlaskie voivodship:  the municipalities of Giby and Sejny with the city of Sejny in the powiat of sejneÃ ski;  the municipalities of Lipsk and PÃ aska in the powiat of augustowski;  the municipalities of Czarna BiaÃ ostocka, GrÃ ³dek, SupraÃ l, WasilkÃ ³w and MichaÃ owo in the powiat of biaÃ ostocki;  the municipalities of DÃ browa BiaÃ ostocka, JanÃ ³w, Krynki, KuÃ ºnica, Nowy DwÃ ³r, Sidra, SokÃ ³Ã ka and SzudziaÃ owo in the powiat of sokÃ ³lski. PART III 1. Italy The following areas in Italy:  all areas of Sardinia. 2. Latvia The following areas in Latvia:  the novads of Aglonas;  the novads of BeverÃ «inas;  the novads of Burtnieku;  the novads of Ciblas;  the novads of Dagdas;  the novads of Daugavpils;  the novads of KÃ rsavas;  the novads of KrÃ slavas;  the novads of Ludzas;  the novads of NaukÃ ¡Ã nu;  the novads of PreiÃ ¼u;  the novads of RÃ zeknes;  the novads of RiebiÃ u;  the novads of RÃ «jienas;  the novads of StreÃ Ã u;  the novads of Valkas;  the novads of VÃ rkavas;  the novads of ViÃ ¼Ã nu;  the novads of Zilupes;  the republikas pilsÃ ta of Daugavpils;  the republikas pilsÃ ta of RÃ zekne. 3. Lithuania The following areas in Lithuania:  the rajono savivaldybe of Ignalina;  the rajono savivaldybe of Moletai;  the rajono savivaldybe of Ã vencionys;  the rajono savivaldybe of Utena;  the rajono savivaldybe of Zarasai;  the savivaldybe of Visaginas.